Weight, C. J.
We see no good reason for disturbing this’judgment. From the facts found, we think the court below was fully justified in concluding, that the defendant Briggs, either assented to said alteration at the time it was made, or if not, that having advised the plaintiff, to purchase the same, after, as is fairly inferable, he knew of said alteration, he is estopped, as against said plaintiff, from insisting upon the same, as a defence in this action. If the altera*561tion was made with his knowledge and consent, the note would not, as assumed by appellant, become void, by reason of such addition or change. This assent would make it 'his instrument, as fully and entirely as if the words had been inserted at the time of its execution. As already stated, such assent could be reasonably inferred from the facts as found by the court below. Ohitty on Bills, 204. But when, in addition to this, we take into consideration the fact, that plaintiff was advised by defendant Briggs, to purchase the note, every pretence for a defence of this character is taken away.
Judgment affirmed. .